UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4864



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM BUTLER CRAWFORD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     James C. Cacheris,
Senior District Judge, sitting by designation. (CR-02-235)


Submitted:   July 29, 2005                 Decided:   August 9, 2005


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, LAW OFFICES OF RANDOLPH MARSHALL LEE,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Karen S. Marston, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              William Butler Crawford appeals his jury conviction of

using and carrying a firearm in relation to a drug trafficking

crime in violation of 18 U.S.C. § 924(c) (2000).                  Crawford asserts

there was insufficient evidence presented at trial to sustain his

§ 924(c) conviction.       We affirm.

              To determine if there was sufficient evidence to support

a conviction, this court considers whether, taking the evidence in

the light most favorable to the Government, substantial evidence

supports the jury’s verdict. United States v. Wills, 346 F.3d 476,

495    (4th   Cir.   2003),    cert.   denied,      124    S.    Ct.    2906   (2004).

Substantial     evidence      is   defined     as   “that       evidence   which    ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”      United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir.    1996)    (en   banc)).         We    review       both    the    direct    and

circumstantial evidence and permit “the [G]overnment the benefit of

all reasonable inferences from the facts proven to those sought to

be established.”       United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).

              In reviewing claims of sufficiency of the evidence,

“[t]he relevant question is not whether the appellate court is

convinced of guilt beyond a reasonable doubt, but rather whether,


                                       - 2 -
viewing the evidence in the light most favorable to the government,

any rational trier of facts could have found the defendant guilty

beyond a reasonable doubt.     Tresvant, 677 F.2d at 1021.         Crawford

argues that mere possession or presence of a firearm, by itself,

does not sustain a conviction under § 924(c).                  Under United

States v. Lomax, 293 F.3d 701 (4th Cir. 2002), factors that might

lead a reasonable trier of fact to conclude the requisite nexus

existed between the firearm and the drug offense include:               “‘the

type of drug activity that is being conducted, accessibility of the

firearm, the type of weapon . . . , whether the gun is loaded,

proximity to drugs or drug profits, and the time and circumstances

under which the gun is found.’”            Id. at 705 (quoting United

States v. Ceballos-Torres, 218 F.3d 409, 414-15 (5th Cir. 2000)).

With these standards in mind, we find there was sufficient evidence

to support the jury’s conclusion that Crawford possessed the

firearm   in   furtherance    of   his   drug    trafficking    activities.

Accordingly, we affirm his § 924(c) conviction.           We dispense with

oral   argument   because    the   facts   and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -